Citation Nr: 0018669	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2000, the veteran testified at a personal hearing 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  


FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
a back injury in service or of a nexus between a current back 
disability and a disease or injury during active military 
service.  

2.  There is medical evidence of a current right knee 
disability. 

3.  Service medical records disclose a reported accident in 
service, with complaints of knee discomfort and soreness.

4.  There is medical evidence of a nexus between a right knee 
injury in service and current right knee disability.  

5.  The preponderance of the evidence is against there being 
any chronic residuals of a right knee injury in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
back injury.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of a right knee injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Residuals of a right knee injury were not incurred as a 
result of active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim in December 1997 seeking 
entitlement to service connection for a right knee injury and 
a back injury.  He gave the date of the injuries as February 
1944.  

The veteran's service medical records reveal that in May 1945 
he complained of pain in his right knee off and on for the 
past six months, which had become aggravated in the past 
three weeks.  An examiner stated that on his first visit to 
Sick Bay a week before, the veteran did not mention locking 
of the knee, but now he complained that occasionally it had 
locked.  He reported that a civilian specialist had told him 
he had a slight tear of the cartilage.  Although a physical 
exam was essentially negative, the veteran insisted upon 
hospitalization and was transferred to USNH (United States 
Naval Hospital) St. Albans for further treatment and 
disposition.

During subsequent hospitalization at USNH St. Albans, also in 
May 1945, he was put under orthopedic observation.  Reported 
medical history indicated pain in the right knee for the past 
three or four weeks following a fall from a ladder in 
February 1944.  The veteran stated that his knee had become 
swollen and stayed that way for a few weeks.  He said that he 
could straighten out the knee but had trouble with flexion.  
In about May 1944, he had been struck in the knee by a 
pitched ball, and he reported the knee again became swollen.  
Several weeks ago, he had awakened one morning and discovered 
that his knee was sore and that he could not bear weight on 
it.  The knee showed no swelling, and demonstrated pain on 
motion or weight bearing only.  He reported also pain and 
stiffness of his wrists, although this was not severe.  
Physical examination was essentially negative, except for an 
approximate 1/4 inch shortening of the left leg.  There was 
tenderness over the right patella and entire knee joint 
anteriorly, but no instability, no swelling, and no atrophy.  
Nearly a week later, observation disclosed that the condition 
of the right knee was good, without any change noted.  
Several days later, orthopedic physicians provided a 
diagnosis of no disease.  The veteran was returned to duty, 
fit for same.  

In July 1945, the veteran reported to a dispensary in 
Portsmouth, Virginia, with an indefinite history of pain in 
the right knee.  He gave no definite history of locking, and 
the health record indicated no history of swelling, except as 
given by the veteran.  Examination found the right knee 
perfectly normal, demonstrating no disability or pathology of 
any type.  This examiner concurred with the findings already 
in the health record of "no disease."  He added that, in his 
opinion, the veteran was trying to "illegitimately worm his 
way out of service," as he definitely did not have an 
orthopedic problem.  

In December 1945, the veteran was examined and found to be 
physically qualified for transfer to a separation center.  No 
defects were noted.  His discharge physical examination in 
December 1945 noted that the spine and extremities, including 
the joints, had been examined and found normal.  

An abstract of service shows that the veteran was stationed 
with the 28th Construction Battalion in Iceland from December 
22, 1942 to March 7, 1943, and from March 7, 1943, to October 
2, 1943.  He was with the 28th Construction Battalion, NCTC 
Davisville, RI, from October 20, 1943 to March 10, 1944.  He 
was with CB Detachment 1040 from May 17, 1944, to November 
17, 1944.  He was with 626 CBMU from November 17, 1944 to 
February 10, 1945.  From February 10 to 27, 1945, he was with 
R/S, Oran, Algeria.

An orthopedic consultation report for left buttock and left 
greater trochanter area pain in the iliac crest region in 
July 1997 mentioned a reported medical history of prior back 
problems, but none for the past ten years.  The veteran 
stated that he had been involved in a military injury in 1943 
(sic) when an explosion threw him against a bulkhead, 
injuring his low back.  Jeffrey C. Fernyhough, M.D., of 
Florida Back Institute noted that the veteran's principal 
symptoms were mild positive left sciatic notch tenderness and 
tenderness focally over the left posterolateral iliac crest 
and iliacus tendon insertion site.  Reports of x-rays 
demonstrated a slight rightward list to his lumbar spine, 
about 50 percent collapse of the right L4-5 disc level 
asymmetrically, and advanced anterior degenerative changes of 
L3-4.  The diagnosis was probably iliacus muscle strain or 
tendinitis at the insertion site of the left posterior iliac 
crest.  Dr. Fernyhough advised the veteran to wait this out 
for a week or two and then resume activities as tolerated.  

Records are silent as to a right knee disability until March 
1998, when magnetic resonance imaging (MRI) of the veteran's 
right knee showed remote blunt trauma; rule out meniscal 
tear.  The impression noted findings that suggested a partial 
anterior cruciate ligament tear; mild Grade II lateral 
chondromalacia patella; small knee joint effusion; Grade I 
myxoid signal alteration, anterior and posterior horns of 
both menisci.  

In an April 1998 letter, addressed To Whom It May Concern, 
David N. Buchalter, M.D., a private orthopedist, stated that 
he was the treating orthopedic surgeon for the veteran, who 
had an injury to his right knee in World War II.  He now had 
symptoms which were exacerbated by exertional activities such 
as going up and down stairs.  A recent MRI scan confirmed a 
diagnosis of some cartilage damage to the undersurface of the 
kneecap, as well as to the anterior cruciate ligament.  Dr. 
Buchalter opined that such findings were certainly consistent 
with the World War II injury, which had resulted in 
disability and limitation of use of the right knee.  

In an unsigned amendment to the above letter, also dated 
April 1998, Dr. Buchalter stated that the MRI had shown 
cartilage damage on the underside of the knee cap, a partial 
tear of the anterior cruciate ligament, some degenerative 
changes in the menisci, and some fluid in the knee.  He 
repeated his comment that these findings went along with his 
physical examination of the veteran and a history of trauma 
in WW II which left him with residual damage.  The veteran's 
present functioning was a bit limited, as the knee bothered 
him in going up and down stairs or doing any type of 
exertional activities.  

In his September 1998 substantive appeal, the veteran stated 
that he was a signalman with the U.S. Navy Special Detachment 
1040 in World War II during the invasion of France.  As he 
headed down a ladder to inform his commanding officer of a 
message, a broadside salvo was fired nearby and he was thrown 
to the deck by the concussion, landing on his right knee and 
hitting his lower back on some equipment.  When the beachhead 
was secured that evening, he found an Army medic who cleaned 
and bandaged the cut and gave him a few aspirin.  He had been 
seen at USNH St. Albans and at Portsmouth Naval Hospital, 
and, on both occasions, sent back to duty.  He stated that he 
did not put in a claim for his right knee because he had been 
told he would have to be admitted to a naval hospital for an 
indeterminate time.  He chose instead to finish his 
education.  From late 1945 to the present time, his right 
knee and sometimes his back, had been a constant source of 
pain and discomfort.  Despite the fact that he had seen many 
doctors and specialists, there had been no diagnosis.  Only 
in 1998 had an MRI revealed the cause of his knee problem.  

A March 2000 MRI of the veteran's spine by Dr. Fred 
Steinberg, M.D., noted the following findings:  1. L4-5 large 
right paracentral herniated disk migrating behind the L5 
vertebral body into the right lateral recess impinging the 
right L5 nerve root; 2. T9-10 small central herniated disk; 
3. T11-12 small right paracentral herniated disk; 4. T12-L1 
small right paracentral herniated disk; 5. L3-4 broad-based 
disk bulge with mild to moderate canal impingement; 6. L5-S1 
posterior annular tear with a mild disk bulge.  

During his April 2000 Board hearing, the veteran testified as 
to the incident in the Navy, stating at this time that the 
accident had occurred during the August 15, 1944, invasion of 
southern France.  He said he was thrown to the deck of an LST 
(landing ship tank).  He had been treated that evening by an 
Army medic.  After that, the Navy never could find anything 
wrong with him.  He had sought treatment after service from a 
Dr. James Tessler in 1948.  Unfortunately, Dr. Tessler was 
deceased and his records no longer available.  He had also 
sought treatment between 1948 and 1998 from several other 
physicians, but they could not find anything wrong except a 
"looseness" in his knee.  He had first received a diagnosis 
as a right knee disability about four months ago following an 
automobile accident.  An MRI of his back showed old trauma of 
T11-T13.  He stated that he had not had any trauma since 
service.  Under questioning, the veteran admitted that the 
medic at the evacuation hospital had put a Band-Aid on his 
knee and had dispensed aspirin.  He said that he had also 
sustained a laceration on his back, but did not say whether 
the back injury required treatment or bandaging.  

The veteran also provided seven lay witness reports from 
friends and family members.  These individuals stated that 
the veteran had had back and knee problems for many years, 
causing him to be unable to participate in physical 
activities.  He had struggled for years with a major 
disability and his condition continued to deteriorate.  A 
former WW II medic said that he had been aware of veteran's 
wounds in World War II and after the war had been intimately 
aware of his right knee and low back problems.  The MRI, he 
wrote, confirmed the veteran's past injuries.  

Dr. Buchalter in March 2000 wrote again that he had been 
treating the veteran for knee and back problems dating back 
to injuries sustained in World War II.



II.  Legal Analysis

A.  Service Connection for Residuals of a Back Injury

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).    The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

A most careful review of the veteran's service medical 
records does not disclose any complaints of back pain or 
treatment for any back injury.  His separation examination 
indicated that his spine had been examined at that time and 
had been normal.  At his Board hearing, the veteran contended 
that an MRI of his back had shown old trauma of T11-T13 and 
that such trauma had been sustained when he fell down a 
ladder during World War II.  This contention, however, has 
not been supported by the evidence, as the March 2000 MRI of 
the veteran's back, apparently the one he references, does 
not mention old trauma.  Nor has the veteran been able to 
show by competent medical evidence any nexus between his 
current back disability and any incident or condition during 
active military service.  Lay testimony, either from the 
veteran himself or by others, is not sufficient to provide 
the nexus element, as lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Accordingly, without evidence of a back injury in service or 
of a nexus between any injury in service and his current back 
disorder, the claim is not well grounded.  

B.  Service Connection for Residuals of a Right Knee Injury

The veteran's claim for residuals of a right knee injury is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  That 
is, the Board finds that he has presented a claim which is 
plausible.  Evidence which makes this claim well grounded is 
the fact that the veteran does have a current disability, 
based on the March 1998 MRI and on Dr. Buchalter's 
statements.  Additionally, service medical records show 
reports of a right knee injury in service, and Dr. Buchalter 
had provided nexus evidence associating the veteran's current 
disability with a right knee injury in service.  

Once an evaluation on the merits is undertaken, the 
credibility of the evidence is no longer presumed.  It must 
be evaluated.  The veteran has suggested during statements 
and his hearing testimony that he was a combat veteran who 
was injured during actual combat.  The veteran's military 
records available do not show him to have been a veteran of 
combat, although they do not rule it out.  There is, however, 
a serious discrepancy between the veteran's statements and 
military records and between the veteran's various statements 
in connection with his claim.  

Service medical records show that, in May 1945, the veteran 
reported an injury to the right knee in a fall from a ladder 
in February 1944.  This is consistent with the date the 
veteran reported as the date of injury in his claim for VA 
disability compensation.  During his hearing, however, the 
veteran stated that the accident had occurred on August 15, 
1944.  Recognized dates of the invasion of southern France 
were from August 15, 1944, to September 14, 1944.  Such 
discrepancies render the veteran's statements less credible.  
They are also rendered self-serving, as he has apparently 
attempted to avail himself of the benefit of 38 U.S.C.A. 
§ 1154(b) provided to veterans who had engaged in combat with 
the enemy.  Both in service and on his claim for 
compensation, the veteran reported an the knee injury to have 
occurred in February 1944.  In February 1944, the veteran's 
service abstract shows that he was stationed with the 28th 
Construction Battalion in Davisville, Rhode Island.  The 
veteran also, in 1945, reported a subsequent injury to the 
knee by a thrown ball, about which he has made no contentions 
during this case.

The Board does not dispute the fact that the veteran 
currently has a right knee disability, as shown by MRI and by 
Dr. Buchalter's statements.  As to a right knee disability 
during service, however, the veteran's contentions are simply 
not credible.  Significantly, he admitted under questioning 
at his Board hearing that his injured right knee had been 
treated in service by the application of a Band-Aid and the 
dispensing of aspirin.  Moreover, despite the fact that he 
had been extensively examined during service and even 
hospitalized under orthopedic observation for a week at a 
Naval hospital, no signs of any right knee disease or 
disability had ever been found.  Orthopedists had been unable 
to come up with any diagnosis whatsoever.  His discharge 
examination, which included examination of the joints, was 
negative.  The evidence thus shows no injury in combat to the 
right knee, no injury of any severity to the right knee, and 
no discernable symptomatology in active military service as 
to the right knee.  Furthermore, it was conclusively and 
emphatically stated by more than one examiner in service that 
the veteran had no disease of the knee.  In sum, the veteran 
has not been able to show that his fall in 1944 resulted in a 
chronic right knee disability.  

As to the nexus element, although the March 1998 MRI did 
reveal abnormalities of the right knee with evidence of 
remote blunt trauma, it did not indicate any time frame for 
such trauma.  When the MRI was performed, the veteran had 
been out of service for fifty-two years.  Additionally, 
despite Dr. Buchalter's several comments that the veteran's 
current symptomatology was consistent with his World War II 
injury, the facts disclose that the veteran had no objective 
symptoms during service.  Therefore, the current MRI findings 
of cartilage damage and ligament tear are not consistent with 
any signs or symptoms during service.  Moreover, there is no 
evidence that Dr. Buchalter had access to the veteran's 
service medical records and no evidence that he was basing 
his comments on any facts other than the veteran's statements 
of an injury in service.  This opinion, which has not been 
shown to have been supported by clinical or objective medical 
evidence, is not persuasive.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

Finally, lay testimony from the veteran and others is not 
competent medical nexus evidence.  A question centering upon 
the relationship of one condition to another is not a 
relationship susceptible to informed lay observation, and, 
for there to be credible evidence of such relationship, 
medical evidence is required.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  

Accordingly, since the preponderance of the evidence is 
against service connection for residuals of a right knee 
disability, the claim must be denied.  



ORDER

The claim for service connection for residuals of a back 
injury is denied.  

The claim for service connection for residuals of a right 
knee injury is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

